THE THIRTEENTH COURT OF APPEALS

                                   13-18-00118-CR


                                  Randy Lee Barnett
                                          v.
                                  The State of Texas


                                 On Appeal from the
                  County Court at Law of San Patricio County, Texas
                           Trial Cause No. 17-CR-81989


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

July 18, 2019